Citation Nr: 1140339	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  10-35 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for ankylosing spondylitis.

2. Entitlement to service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the benefit on appeal.

A hearing was held in May 2011, in Reno, Nevada, before the undersigned Veterans Law Judge; a transcript of the hearing is in the claims file.

The issues have been recharacterized to comport with the evidence of record.

The reopened claim is addressed in the Remand portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In October 1997, the RO issued a rating decision which denied the Veteran's attempt to reopen his claim seeking service connection for rheumatoid arthritis of the sacroiliac joints and lateral lumbar spine.  The Veteran did not perfect an appeal and the decision is now final.
 
2.  Evidence received since the RO's October 1997 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for ankylosing spondylitis.  



CONCLUSION OF LAW

The criteria for reopening the claim for service connection for ankylosing spondylitis has been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is not precluded from adjudicating the issue in this case.  This is so because the Board is taking action favorable to the Veteran by finding new and material evidence has been submitted to reopen this claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may be granted where the evidence demonstrates "(1) that a condition was 'noted' during service; (2) there is post service continuity of the same symptomatology; and (3) there is a nexus between the present disability and the post service symptomatology."  38 C.F.R. § 3.303(b), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In February 1987, the RO denied the Veteran's original claim of service connection for rheumatoid arthritis of the sacroiliac joints and lateral lumbar spine because the condition was not shown during the Veteran's active duty service.  The Veteran filed a timely appeal of this decision, and in August 1988, the Board issued a decision which denied service connection for arthritis of multiple joints.  

Subsequent RO rating decisions in February 1994 and in October 1997 denied the Veteran's attempts to reopen his claim for rheumatoid arthritis of the sacroiliac joints and lateral lumbar spine.  Notice of the RO's October 1997 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision, and it is final.  See 38 C.F.R. § 20.201 (2011).  

In January 2009, the Veteran filed to reopen his claim seeking service connection for ankylosing spondylitis.  Ankylosing spondylitis is rheumatoid arthritis of the spine.  Godfrey v. Brown, 7 Vet. App. 398, 403 (1995).  

The RO's October 1997 rating decision is the last final disallowance on this issue.  The Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence received since the RO's October 1997 decision includes additional testimony and statements from the Veteran, VA and private treatment records, and a July 2010 VA medical opinion.  At his May 2011 Board hearing, the Veteran testified that his rheumatologist had opined that his ankylosing spondylitis was related to his military duties which involved jumping out of helicopters while carrying a heavy load.  A January 2009 VA rheumatology note indicated that the Veteran had been diagnosed with ankylosing spondylitis since the 1990s, and that he had this problem during his military service.  This evidence is presumed credible, and raises a reasonable possibility of substantiating the Veteran's claim.  See Justus v. Principi, 3 Vet. App. 510 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating a claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion).

New and material evidence has been submitted, and reopening the claim for service connection for ankylosing spondylitis is warranted.


ORDER

New and material evidence having been submitted to reopen the claim of service connection for ankylosing spondylitis, the claim is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for ankylosing spondylitis.  He attributes this condition to his inservice duties as an infantryman which required that he jump from helicopters hovering 6 to 10 feet off the ground while carrying heavy equipment.

A January 2010 VA medical opinion found no relationship between the Veteran's current ankylosing spondylitis and his service-connected diabetes mellitus and peripheral neuropathy.  Inexplicably, no opinion was provided as to whether the Veteran's current ankylosing spondylitis was caused or aggravated by his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under these circumstances, the RO must schedule the Veteran for a VA examination to consider whether the Veteran's current ankylosing spondylitis is related to his active duty military service.

Accordingly, the case is remanded for the following actions:

1. Schedule the Veteran for an appropriate examination to obtain a medical opinion addressing the issue of whether the Veteran's current ankylosing spondylitis disability was caused or aggravated by his active duty military service from October 1965 to August 1967. The claim file must be reviewed in conjunction with the examination.  The examiner is to accept as fact that the Veteran made repeated jumps from a helicopter while carrying heavy loads and is to consider the Veteran's statements as to observable symptoms.  The examiner is to opine whether it is at least as likely as not that the Veteran's current ankylosing spondylitis was caused or aggravated by his military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  

2.   The Veteran must be notified that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


